DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-14, 16, 27-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (UA 2016/0326360) taken in combination with either Schultes et al (WO 2005/047391) or Bourland (US 4,377,664) or further in combination with US Patent 5,318,737 to Trabert et al., (hereinafter “Trabert”) as evidence by US Patent 6,136,435 to Yoshimura et al., (hereinafter “Yoshimura”).
The rejection stands as per reasons of record. 

Response to Arguments
Applicant's arguments filed 4-14-2022 have been fully considered but they are not persuasive. The applicants state that the examiner acknowledged that that “Noguchi does not disclose the MFI of the acrylic polymers AP1. And that the examiner “alleges that it would have been obvious for a skilled worker to use the AP1 polymer of Schultes to cure this deficiency of Noguchi.”  The applicants further state that “Applicant respectfully disagrees that such a substitution would have been obvious to a skilled worker.”
First, it is expressly noted on the record, that the examiner proposed substitution of polymers disclosed in Schulters for the AP1 Polymers disclosed in Noguchi is only one of the reasons to hold the claimed invention obvious over the combined teachings of the cited prior art.
The applicants attention is drawn to the first two paragraphs of page 10 of the office action dated 10/18/21.  As expressly discussed on page 10 of the office action, it is reasonable believed that (based on the molecular weights of the C-1 and C-2 resins) that resins C-1 and C2 disclosed by Noguchi already exhibit the claimed MI.   Thus, no substitution of AP1 resin of Noguchi (corresponding to C-1 and C-2 resins) is even needed and the claimed limitation of MFI is already met by the resins of Noguchi.   The applicants presented neither the arguments to the  contrary, nor any factual evidence that the examiners assertion that the resins C-1 and C-2 of Noguchi exhibit the claimed MI.
As another arguments in favor of obviousness of the claimed invention the examiner did propose using of a AP1 resin of a known MI in compositions of Noguchi.
The applicants argue that the  problem solved by the instant  invention is to provide compositions to provide a polymeric composition “having simultaneously a high chemical resistance and a low enough viscosity to be injection molded or extruded. Nowhere in Noguchi is chemical resistance mentioned. The chemical resistance-and thus the test method-required by Schultes is different from that of the present claim 1. Schultes requires an outer bending strain of 0.55% vs. 75% required by the present claim 1 for the test with isopropanol and Schultes does not disclose a test temperature. Schultes at paragraph [0149] 
Therefore a skilled worker would not expect that the AP1 of Schultes would provide the chemical resistance to the composition under the conditions as required by the present claim 1.”
This line of arguments is not found to be convincing at al.
It is well established by the case law that  the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer; see Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious; see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. App.  Inter. 1985). It is therefore insufficient to merely argue that the prior art does not recognize properties used to describe the claimed invention by applicant.
Just because Noguchi does not address some of the properties or some the properties are measured at different conditions, does not mean that the properties are exhibited by the compositions disclosed by Noguchi of obvious from combined teachings of Noguchi and secondary references (by adding an impact modifier to compositions of Noguchi). 
 The applicants further turn to the discussion in the office action and the examiner’s statements that it is known in the art that “Increasing the molecular weight also improves the chemical resistance of the compositions. See Trabert, col.6, lines 35-52. Thus, even if, the methacrylic resins of Noguchi may not exhibit the claimed MI, modifying Mw of the methacrylic resin to obtain compositions of desired characteristics would have been obvious as per teachings of Trabert.”
Base on those statement the applicants argue  that “the objective of the present invention is to provide a composition that simultaneously has high chemical resilient and a low viscosity. As noted above by the Office Action, higher viscosity and high molecular weight tend to track together, and therefore, it would not be obvious at all to obtain the desired characteristics of low viscosity and high chemical resistance by routine experimentation to obtain expected results, given that according to the Office Action, the reduced viscosity and increased chemical resistance are opposing properties in terms of the molecular weight. Therefore, it would not be obvious to a skilled person to combine Trabert and/or Schultes with Noguchi to arrive at a composition having the chemical resistance as claimed in the present claim 1.”
This argument is not convincing either.  First it is noted that the instant application does not even mentioned the term “viscosity” and refers to the compositions of the invention as exhibiting “adapted flowability for transformation,” or ability to be transformed  using extrusion or injection molding (see [0006-08] of the instant application. 
As evident from Noguchi, the composition of its invention are easily transformed by extrusion, and the CP1 copolymer is specifically added to the AP1 polymer to improve processability and other property.  The Vicat softening point in illustrative compositions of Noguchi varies with addition of CP1 resin in  exactly in the same way as it is disclosed in the instant application. 
Other properties also vary by adding CP1 resin.  All the evidence in the prior art suggest just the opposite of what the applicants state – it would  have been clearly obvious to obtain compositions with desired set of properties, including viscosity and chemical resistance by varying known parameters that affect those properties,, and such parameters include molecular weight of the AP1 polymer and the amounts of the CP2 polymer. 
Clearly, knowing that processability depends on the viscosity of the composition (which is improved by addition of CP1 resin as per teachings of Noguchi) and the chemical resistance is improved by increasing molecular weight of the AP1 polymer, an ordinary artisan would have been able to easily determine the optimal ranges of those parameters to obtain compositions of desired characteristics.
It is further noted that the applicants did not do anything different from what Noguchi discloses other than specifying the MFI of the AP1 resin. 
All the argument regrading obviousness of use of  AP1 resin of claimed MFI (which, is, claimed in a VERY broad range of between 0.1 to 20 g/10 min) would only be applicable should the AP1 polymers C-1 and C-2 of Noguchi exhibit MFI outside of the claimed range.   However, as discussed in the  previous office action, it is strongly believed that those resins of Noguchi already exhibit MFI corresponding to the claimed. 
It is further noted that the problem solved by the applicants is quite irrelevant for establishing a prima facie case of obviousness of the claimed invention.  Combining references and components to arrive to the claimed invention could be obvious for reasons different from the reasons or objectives of the applicants of the claimed invention.

The applicants further provide Declaration containing data of allegedly unexpected results.   The data shows the effect  of MI of AP1 polymer on the properties of the compositions.  Specifically, as argued by the applicants, compositions comprising AP1 resin of higher MI (lower molecular weight) exhibit lower chemical resistance. 
The data provided by the applicants clearly fails to establish ANY evidence of unexpected results. 
This ex EXACTLY what is expected of compositions having resins of different MFI. Higher MFI (lower molecular weight) leads to lower chemical resistance. 
Moreover, it is noted that the data provided in the declaration is not commensurate in scope with the claimed invention as it is limited to compositions containing 80/20 AP1/CP1 polymer compositions, while the claims allow for as little as 5 % of CP1 with no upper limit even defined in the broad claims.  Also, the MFI is claimed in a very broad range, while the data in the declaration is limited to just two MFI not commensurate in scope with the claimed range. 
In addition, it is noted that the MI of the AC1 resin that fails the chemical resistance test and exhibit much lower than 12 minutes crack/craze time is a compositions containing AP1 polymer with MFI of 14.5  g/10 min, that is within the claimed range of o.1 to 20 g/10 min. 
Thus, the data in the Declaration fails to establish evidence of any unexpected results for the claimed invention.
The invention as claimed, thus, is still considered to have been obvious from the combined teachings of the cited prior art references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ